January 19, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals

EFREM SEWELL, THOMAS MEEKS, JOSEPH GUILLORY, MILO SHEPARD, AND
                   TONY THOMAS, Appellants

NO. 14-11-01023-CV                      V.

                           HARDRIDERS, INC., Appellee
                             ____________________

      Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on August 29, 2011. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
      We further order that all costs incurred by reason of this appeal be paid by
EFREM SEWELL, THOMAS MEEKS, JOSEPH GUILLORY, MILO SHEPARD, AND
TONY THOMAS.
      We further order this decision certified below for observance.